           Case 8:19-cv-01165-AG-KES Document 66 Filed 10/07/19 Page 1 of 13 Page ID #:1668



                     1   CHRISTINE M. REILLY (Bar No. 226388)
                         RICHARD P. LAWSON (Pro Hac Vice)
                     2   Manatt, Phelps & Phillips, LLP
                         11355 West Olympic Boulevard
                     3   Los Angeles, California 90064-1614
                         Telephone: (310) 312-4000
                     4   Facsimile: (310) 312-4224
                         E-mail: CReilly@manatt.com
                     5
                         Attorneys for Defendants
                     6   8 FIGURE DREAM LIFESTYLE LLC, JL NET BARGAINS,
                         INC., KAPPY ENTERPRISES, LLC, MILLIONAIRE MIND
                     7   ENTERPRISES LLC, SPIRIT CONSULTING GROUP, INC.,
                         JOHN A. BAIN, ALEX DEE, BRIAN M. KAPLAN, AND
                     8   JERROLD S. MAURER
                     9
                  10                         UNITED STATES DISTRICT COURT
                  11                        CENTRAL DISTRICT OF CALIFORNIA
                  12                                SOUTHERN DIVISION
                  13
                         FEDERAL TRADE COMMISSION,                 No. 8:19-CV-01165-AG (KESx)
                  14
                                       Plaintiff,                  DEFENDANTS’ NOTICE OF
                  15                                               MOTION AND MOTION TO
                              vs.                                  DISMISS COUNT I OF THE
                  16                                               COMPLAINT; MEMORANDUM
                         8 FIGURE DREAM LIFESTYLE LLC, a           OF POINTS AND AUTHORITIES
                  17     Wyoming limited liability company; JL     IN SUPPORT THEREOF
                         NET BARGAINS, INC., a New York
                  18     corporation; KAPPY ENTERPRISES,           Date: Nov. 18, 2019
                         LLC, a Colorado limited liability         Time: 10:00 AM
                  19     company; MILLIONAIRE MIND
                         ENTERPRISES LLC, a Delaware limited       Judge: Hon. Andrew J. Guilford
                  20     liability company; OEA, LLC, also d/b/a   Courtroom: 10D
                         ONLINE ENTREPRENEUR
                  21     ACADEMY, d/b/a 14 DAY CHAMPION            Action Filed: June 12, 2019
                         CHALLENGE, d/b/a 14 DAY
                  22     CHALLENGE, an Arizona limited
                         liability company; SPIRIT CONSULTING
                  23     GROUP, INC., a Texas corporation;
                         JOHN A. BAIN, individually and as an
                  24     officer, member, and/or manager of 8
                         Figure Dream Lifestyle LLC; ALEX DEE,
                  25     f/k/a ALEX S. DOWLATSHAHI,
                         individually and as an officer, member,
                  26     and/or manager of 8 Figure Dream
                         Lifestyle LLC, Spirit Consulting Group,
                  27     Inc., and OEA, LLC; BRIAN M.
                         KAPLAN, individually and as an officer,
                  28     member, and/or manager of 8 Figure
M ANATT , P HELPS &
  P HILLIPS , LLP                                                       NOTICE OF MOTION AND MOTION TO
  ATTORNEYS AT LAW                                                      DISMISS COUNT I OF THE COMPLAINT
    LOS ANGELES
           Case 8:19-cv-01165-AG-KES Document 66 Filed 10/07/19 Page 2 of 13 Page ID #:1669



                     1   Dream Lifestyle LLC, Kappy Enterprises,
                         LLC, Millionaire Mind Enterprises, LLC,
                     2   and OEA, LLC; and JERROLD S.
                         MAURER, a/k/a Jerry Maurer,
                     3   individually and as an officer, member,
                         and/or manager of 8 Figure Dream
                     4   Lifestyle LLC, JL Net Bargains, Inc., and
                         OEA, LLC,
                     5
                                      Defendants.
                     6
                     7   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                     8         PLEASE TAKE NOTICE that on November 18, 2019 at 10:00 AM,
                     9   Defendants 8 Figure Dream Lifestyle LLC, a Wyoming limited liability company;
                  10     JL Net Bargains, Inc., a New York corporation; Kappy Enterprises, LLC, a
                  11     Colorado limited liability company; Millionaire Mind Enterprises LLC, a Delaware
                  12     limited liability company; Spirit Consulting Group, Inc., a Texas corporation; John
                  13     A. Bain; Alex Dee; Brian M. Kaplan; and Jerrold S. Maurer (collectively, the
                  14     “Moving Defendants”), will and hereby do move this Court for an order dismissing
                  15     Count I of the Complaint and granting such other and further relief as the Court
                  16     deems just and proper.
                  17           This motion is based upon this Notice of Motion, the accompanying
                  18     Memorandum of Points and Authorities, all other pleadings or documents on file or
                  19     to be filed, and any other written or oral evidence or argument presented at or
                  20     before this motion is heard.
                  21           Counsel for Moving Defendants met and conferred with Plaintiff on
                  22     September 18, 2019 in person regarding the grounds for this Motion to Dismiss and
                  23     therefore, Moving Defendants’ counsel has met the requirements of Local Rule 7-3.
                  24     See Local Rule 7-3.
                  25
                  26
                  27
                  28
M ANATT , P HELPS &
  P HILLIPS , LLP                                                         NOTICE OF MOTION AND MOTION TO
  ATTORNEYS AT LAW
                                                                 1        DISMISS COUNT I OF THE COMPLAINT
    LOS ANGELES
           Case 8:19-cv-01165-AG-KES Document 66 Filed 10/07/19 Page 3 of 13 Page ID #:1670



                     1   Dated: October 7, 2019   MANATT, PHELPS & PHILLIPS, LLP
                     2
                     3                            By: s/ Richard P. Lawson
                                                        Richard P. Lawson
                     4
                                                       Attorneys for Defendants
                     5                                 8 FIGURE DREAM LIFESTYLE LLC, JL
                                                       NET BARGAINS, INC., KAPPY
                     6                                 ENTERPRISES, LLC, MILLIONAIRE
                                                       MIND ENTERPRISES LLC, SPIRIT
                     7                                 CONSULTING GROUP, INC., JOHN A.
                                                       BAIN, ALEX DEE, BRIAN M. KAPLAN,
                     8                                 AND JERROLD S. MAURER
                     9
                  10
                  11
                  12
                  13
                  14
                  15
                  16
                  17
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
M ANATT , P HELPS &
  P HILLIPS , LLP                                               NOTICE OF MOTION AND MOTION TO
  ATTORNEYS AT LAW
                                                       2        DISMISS COUNT I OF THE COMPLAINT
    LOS ANGELES
           Case 8:19-cv-01165-AG-KES Document 66 Filed 10/07/19 Page 4 of 13 Page ID #:1671



                     1                  MEMORANDUM OF POINTS AND AUTHORITIES
                     2            Moving Defendants submit the following Memorandum of Points and
                     3   Authorities in support of its Motion to Dismiss Count I of the Complaint of Plaintiff
                     4   the Federal Trade Commission (“FTC”) pursuant to Federal Rules of Civil
                     5   Procedure (“FRCP” or “Rule(s)”) §12(b)(6) (“Motion”) on the ground that Count I
                     6   fails to state a claim upon which relief can be granted and Rule 8 for failure to meet
                     7   basic federal pleading standards.1
                     8       I.   SUMMARY OF ARGUMENT
                     9            The allegations of the Complaint concerning Moving Defendants’ conduct
                  10     related to 8 Figure Dream Lifestyle (“8FDL”) are inherently contradictory to the
                  11     requirements of Section 13(b) of the FTC Act, 15 U.S.C. § 53(b) (“Section 13(b)”).
                  12     To bring this action, Section 13(b) requires the FTC to allege that a violation is
                  13     either ongoing or, in the Ninth Circuit, likely to recur.         The Complaint is
                  14     completely devoid of allegations that any of the Moving Defendants directly
                  15     engaged in, or had knowledge of or authority to control the acts of others engaged
                  16     in, unlawful activity through 8FDL after November 2018. As the FTC admits,
                  17     Defendants Dee, Kaplan, and Maurer abandoned 8FDL once they started Online
                  18     Entrepreneur Academy (“OEA”). Similarly, the Complaint contains no allegations
                  19     that Defendant Bain was active in any deceptive conduct with 8FDL after the
                  20     departure of Dee, Kaplan, and Maurer. Under Ninth Circuit precedent, Section
                  21     13(b) is satisfied if a violation is likely to recur. The FTC cannot meet this
                  22     requirement as it alleges 8FDL has been abandoned by the Moving Defendants and
                  23     thus it is not likely to commit such violations. Thus, 8FDL cannot be the subject of
                  24     a Section 13(b) violation and Count I of the Complaint should be dismissed.
                  25              Further, the Complaint impermissibly lumps together, conflates, and does not
                  26
                  27     1
                          This motion is made following the conference of counsel pursuant to L.R. 7-3
                  28     which took place on September 18, 2019.
M ANATT , P HELPS &
  P HILLIPS , LLP                                                           NOTICE OF MOTION AND MOTION TO
  ATTORNEYS AT LAW
                                                                   1        DISMISS COUNT I OF THE COMPLAINT
    LOS ANGELES
           Case 8:19-cv-01165-AG-KES Document 66 Filed 10/07/19 Page 5 of 13 Page ID #:1672



                     1   differentiate between the conduct of 8FDL with that of OEA under Count I.
                     2   Additionally, it fails to distinguish between the acts of each individual Moving
                     3   Defendant and thus does not satisfy basic federal pleading requirements under Rule
                     4   8(a) as an improper “shotgun” pleading.
                     5         Accordingly, for the reasons set forth below in greater detail, Moving
                     6   Defendants’ Motion should be granted and Count I of the Complaint dismissed with
                     7   prejudice as to Moving Defendants for failure to adequately state a claim upon
                     8   which relief can be granted under Rule 12(b)(6).
                     9   II.   SUMMARY OF RELEVANT ALLEGATIONS
                  10           The Complaint, filed against the Moving Defendants on June 12, 2019 (Dkt.
                  11     No. 28, “Complaint” or Compl.) fails to satisfy Section 13(b) because it admits that
                  12     Moving Defendants’ conduct ceased to exist when they abandoned 8FDL.
                  13     Furthermore, it fails to satisfy Rule 8(a) by impermissibly lumping all Defendants
                  14     together in shotgun fashion.
                  15           The Complaint focuses on the activities of two separate and distinct entities,
                  16     8FDL and OEA. The Complaint alleges that, as part of the 8FDL enterprise,
                  17     Moving Defendants engaged in making unsubstantiated claims about earning
                  18     potential. Compl. ¶ 23. The Complaint makes similar allegations regarding the
                  19     claims of OEA. Compl. ¶ 93. The operations of 8FDL predate those of OEA. As
                  20     the Complaint states, Defendants Dee, Kaplan, and Maurer publicly abandoned
                  21     8FDL in November 2018 and began OEA. Compl. ¶ 68. The Complaint alleges
                  22     that after the departure of Dee, Kaplan, and Maurer, Defendant Bain engaged in
                  23     efforts to maintain the consumer relations management tools of 8FDL and made
                  24     various statements about updating 8FDL. Compl. ¶¶ 69-71.
                  25           Notably, the Complaint contains no allegations that Defendant Bain engaged
                  26     in unlawful activity after the departure of Dee, Kaplan, and Maurer; nor, in fact,
                  27     does it contain any allegations that 8FDL continued in operation. Count I of the
                  28     Complaint alleges that the claims made by Moving Defendants were
M ANATT , P HELPS &
  P HILLIPS , LLP                                                           NOTICE OF MOTION AND MOTION TO
  ATTORNEYS AT LAW
                                                                   2        DISMISS COUNT I OF THE COMPLAINT
    LOS ANGELES
           Case 8:19-cv-01165-AG-KES Document 66 Filed 10/07/19 Page 6 of 13 Page ID #:1673



                     1   unsubstantiated and therefore a violation of Section 5(a) of the FTC Act, 15 U.S.C.
                     2   § 45(a). Count I does not specify if it relates to the activities of 8FDL or OEA.
                     3   Moving Defendants respectfully submit that the failure of the FTC to specify which
                     4   enterprise Count I relates to, and the failure of the FTC to properly satisfy the
                     5   pleading standards required for an action under Section 13(b) of the FTC Act are
                     6   fatal flaws, warranting dismissal.
                     7   III.   COUNT I OF THE COMPLAINT FAILS TO SATISFY RULE 12(B)(6)
                                AND SECTION 13(B) OF THE FTC ACT BECAUSE THE FTC HAS
                     8          NOT ALLEGED THAT THE MOVING DEFENDANTS’ CONDUCT
                                IS LIKELY TO RECUR.
                     9
                                Section 5 of the FTC Act generally prohibits deceptive and unfair practices.
                  10
                         As originally enacted in 1914, the FTC Act was to only be enforced through
                  11
                         administrative actions. FTC v. Shire ViroPharma, Inc., 917 F.3d 147, at 155 (3d
                  12
                         Cir. 2019). Over the intervening decades, various amendments to the Act have
                  13
                         provided for additional means of enforcement.
                  14
                                As alleged in the Complaint, Section 13(b) of the FTC Act, 15 U.S.C. § 53(b)
                  15
                         is the vehicle through which the FTC is bringing Count I, regarding unfair and
                  16
                         deceptive practices. Compl. ¶ 1. Section 13(b) has come under significant judicial
                  17
                         review in recent months. See, e.g., FTC v. Shire ViroPharma, Inc., 917 F.3d 147;
                  18
                         FTC v. Credit Bureau Center, LLC, No. 18-2847, 2019 WL 3940917, at *6 (7th
                  19
                         Cir. Aug. 21, 2019). Section 13(b) states as follows:
                  20
                                            (b)Temporary      restraining   orders;   preliminary
                  21
                                      injunctions
                  22
                                            Whenever the Commission has reason to believe—
                  23
                                            (1) that any person, partnership, or corporation is
                  24
                                      violating, or is about to violate, any provision of law
                  25
                                      enforced by the Federal Trade Commission, and
                  26
                                            (2) that the enjoining thereof pending the issuance
                  27
                                      of a complaint by the Commission and until such
                  28
M ANATT , P HELPS &
  P HILLIPS , LLP                                                           NOTICE OF MOTION AND MOTION TO
  ATTORNEYS AT LAW
                                                                  3         DISMISS COUNT I OF THE COMPLAINT
    LOS ANGELES
           Case 8:19-cv-01165-AG-KES Document 66 Filed 10/07/19 Page 7 of 13 Page ID #:1674



                     1        complaint is dismissed by the Commission or set aside by
                     2        the court on review, or until the order of the Commission
                     3        made thereon has become final, would be in the interest
                     4        of the public—
                     5              the Commission by any of its attorneys designated
                     6        by it for such purpose may bring suit in a district court of
                     7        the United States to enjoin any such act or practice. Upon
                     8        a proper showing that, weighing the equities and
                     9        considering the Commission’s likelihood of ultimate
                  10          success, such action would be in the public interest, and
                  11          after notice to the defendant, a temporary restraining
                  12          order or a preliminary injunction may be granted without
                  13          bond: Provided, however, That if a complaint is not filed
                  14          within such period (not exceeding 20 days) as may be
                  15          specified by the court after issuance of the temporary
                  16          restraining order or preliminary injunction, the order or
                  17          injunction shall be dissolved by the court and be of no
                  18          further force and effect: Provided further, That in proper
                  19          cases the Commission may seek, and after proper proof,
                  20          the court may issue, a permanent injunction. Any suit may
                  21          be brought where such person, partnership, or corporation
                  22          resides or transacts business, or wherever venue is proper
                  23          under section 1391 of title 28. In addition, the court may,
                  24          if the court determines that the interests of justice require
                  25          that any other person, partnership, or corporation should
                  26          be a party in such suit, cause such other person,
                  27          partnership, or corporation to be added as a party without
                  28          regard to whether venue is otherwise proper in the district
M ANATT , P HELPS &
  P HILLIPS , LLP                                                    NOTICE OF MOTION AND MOTION TO
  ATTORNEYS AT LAW
                                                           4         DISMISS COUNT I OF THE COMPLAINT
    LOS ANGELES
           Case 8:19-cv-01165-AG-KES Document 66 Filed 10/07/19 Page 8 of 13 Page ID #:1675



                     1                in which the suit is brought. In any suit under this section,
                     2                process may be served on any person, partnership, or
                     3                corporation wherever it may be found.
                     4   15 U.S.C. § 53(b).
                     5         The Ninth Circuit has long wrestled with this provision. In FTC v. Evans,
                     6   the court addressed the standard by which courts in this Circuit should address the
                     7   ability of the FTC to obtain an injunction. 775 F.2d 1084 (9th Cir. 1985). In that
                     8   case, the court examined the ability of the FTC to obtain an injunction for activity
                     9   that had ceased, and held that a standard of “likely to recur” was the proper
                  10     standard for the issuance of an injunction. Id. at 1087. It should be noted Evans
                  11     was limited only to the issue of the propriety of an injunction. As a review of
                  12     Section 13(b) above shows, there is no reference to the power of the court to
                  13     provide any relief other than an injunction. All relief, other than the injunctions
                  14     specified in Section 13(b), has been engrafted into the statute through judicial
                  15     interpretation; this includes remedies such as disgorgement and restitution. FTC v.
                  16     AMG Capital Management, LLC, 910 F.3d 417, 429 (9th Cir. 2018) (O’Scannlain,
                  17     J., concurring).
                  18           While both positions of the Ninth Circuit (regarding the “likely to recur”
                  19     standard and the ability to obtain relief beyond injunctions) have been called into
                  20     question by other circuits2, even applying the Ninth Circuit’s standards the
                  21     Complaint as to Count I falls short of Rule 12(b)(6).
                  22           By the FTC’s own admission Defendants Dee, Kaplan, and Maurer ceased
                  23     any 8FDL activity more than six months prior to the filing of the Action, and the
                  24     Complaint is devoid of allegations that during that time the remaining Defendant,
                  25
                         2
                  26       The “likely to recur” standard has been rejected by the Third Circuit in FTC v.
                         Shire ViroPharma, Inc., 917 F.3d 147 and the ability of the FTC to obtain relief
                  27     such as restitution has been rejected by the Seventh Circuit in FTC v. Credit
                  28     Bureau Center, LLC, 2019 WL 3940917.
M ANATT , P HELPS &
  P HILLIPS , LLP                                                            NOTICE OF MOTION AND MOTION TO
  ATTORNEYS AT LAW
                                                                   5         DISMISS COUNT I OF THE COMPLAINT
    LOS ANGELES
           Case 8:19-cv-01165-AG-KES Document 66 Filed 10/07/19 Page 9 of 13 Page ID #:1676



                     1   John Bain, either directly engaged in conduct contemplated by Section 5 or knew of
                     2   and had the authority to control the acts of others that may have been engaging in
                     3   violations of Section 5.
                     4         Taking as true the allegations of the Complaint that Defendants Dee, Kaplan,
                     5   and Maurer had abandoned 8FDL (see Compl. ¶ 97) and the dearth of allegations
                     6   that Bain engaged in any conduct in violation of Section 5 after the departure of the
                     7   other Defendants, the Complaint fails to satisfy the “likely to recur” standard.
                     8         The importance of this shortcoming of the Complaint is made clear when
                     9   considering the relief sought by the FTC. Paragraph 135 of the Complaint clearly
                  10     states that the FTC is seeking the full panoply of equitable relief that the courts
                  11     have read into the provisions of Section 13(b), including restitution and
                  12     disgorgement. However, Count I of the Complaint is the only count for which
                  13     Section 13(b) applies (the other counts relate to the Telemarketing Sales Rule,
                  14     enforced through the provisions of Section 19 of the FTC Act, 15 U.S.C. § 57b).
                  15     Accordingly, the Complaint is unclear and ambiguous as to which entity – 8FDL or
                  16     OEA – the FTC is seeking financial relief. If the FTC is seeking relief for 8FDL
                  17     activities, which ceased months before this action was filed, the FTC must be called
                  18     upon to properly provide the basis by which this matter has been brought before
                  19     this Court. For these reasons, Count I fails to meet the requirements of Rule
                  20     12(b)(6) and should be dismissed.
                  21     IV.   COUNT I OF THE COMPLAINT SHOULD BE REJECTED ON ITS
                               FACE AS AN IMPROPER “SHOTGUN” PLEADING IN VIOLATION
                  22           OF RULE 8.
                  23           Additionally, Count I of the Complaint is a classic impermissible “shotgun”
                  24     pleading and, thus, it should be dismissed on its face under Rule 8. Indeed, as
                  25     currently drafted, the FTC conflates and does not differentiate between the 8FDL
                  26     and OEA Defendants—using the term “Defendants” in Count I—or their alleged
                  27     conduct. See, e.g., Compl. ¶¶ 110-112. Moreover, Count I merely makes reference
                  28     to representations “that purchasers of their memberships or products will earn or are
M ANATT , P HELPS &
  P HILLIPS , LLP                                                            NOTICE OF MOTION AND MOTION TO
  ATTORNEYS AT LAW
                                                                   6         DISMISS COUNT I OF THE COMPLAINT
    LOS ANGELES
          Case 8:19-cv-01165-AG-KES Document 66 Filed 10/07/19 Page 10 of 13 Page ID #:1677



                     1   likely to earn substantial income,” (see id. ¶ 110), but it makes no distinction
                     2   between unsubstantiated claims made pursuant to the OEA or 8FDL enterprises and
                     3   certain allegations make no distinction between the individual Moving Defendants.
                     4   In this respect, the FTC fails to differentiate between Defendants, impermissibly
                     5   lumping them together in violation of Rule 8(a) which requires that a defendant
                     6   have “fair notice” of the claims being asserted against him. See Fed. R. Civ. P.
                     7   8(a).
                     8           This style of “shotgun pleading” and improper bundling of allegations
                     9   unfairly lumps 8FDL and OEA together. Thus, it is unclear if the allegations
                  10     regarding 8FDL are merely context for the OEA allegations, or represent grounds
                  11     for which Moving Defendants need to prepare a defense. As discussed above, relief
                  12     for violations of Section 5 have as a default injunctive relief obtained through
                  13     administrative actions. The FTC can only come before this Court for violations of
                  14     Section 5 if they can allege and satisfy the standards of Section 13(b), to wit that
                  15     defendants are or are about to violate Section 5 or, in the Ninth Circuit, that a
                  16     violation that is “likely to recur.” By improperly blending the claims against OEA
                  17     and 8FDL, the FTC is attempting to ‘bootstrap’ the ostensible “likely to recur”
                  18     claims against OEA to the old and defunct operations of 8FDL. As separate entities
                  19     operating in distinct and non-overlapping timelines (see Compl. ¶ 97), each
                  20     enterprise requires its own “likely to recur” analysis. If the FTC wanted to bring
                  21     claims against both, it needed to plead separate counts as to each enterprise.
                  22             Federal courts routinely dismiss such “shotgun pleadings” for failure to
                  23     satisfy basic federal pleading standards under Rule 8. More specifically, “[s]hotgun
                  24     pleadings are pleadings that overwhelm defendants with an unclear mass of
                  25     allegations and make it difficult or impossible for defendants to make informed
                  26     responses to the plaintiff's allegations. They are unacceptable.”       Sollberger v.
                  27     Wachovia Sec., LLC, No. SACV 09-0766AGANX, 2010 WL 2674456, at *4-5
                  28     (C.D. Cal. June 30, 2010) (Guilford, J.) (“One common type of shotgun pleading
M ANATT , P HELPS &
  P HILLIPS , LLP                                                           NOTICE OF MOTION AND MOTION TO
  ATTORNEYS AT LAW
                                                                  7         DISMISS COUNT I OF THE COMPLAINT
    LOS ANGELES
          Case 8:19-cv-01165-AG-KES Document 66 Filed 10/07/19 Page 11 of 13 Page ID #:1678



                     1   comes in cases with multiple defendants where the plaintiff uses the omnibus term
                     2   ‘Defendants’ throughout a complaint by grouping defendants together without
                     3   identifying what the particular defendants specifically did wrong. . . . This shotgun
                     4   pleading style deprives Defendants of knowing exactly what they are accused of
                     5   doing wrong . . . [and] this defect alone warrants dismissal.”); Mason v. Cty. of
                     6   Orange, 251 F.R.D. 562, 563-64 (C.D. Cal. 2008) (Guilford, J.) (finding complaint
                     7   a typical “shotgun pleading” and granting motion for more definite statement
                     8   because “unless cases are pled clearly and precisely, issues are not joined,
                     9   discovery is not controlled, the trial court's docket becomes unmanageable, the
                  10     litigants suffer, and society loses confidence in the court's ability to administer
                  11     justice”); see also Atuahene v. City of Hartford, 10 F. App’x 33, 34 (2d Cir. 2001)
                  12     (“By lumping all the defendants together in each claim and providing no factual
                  13     basis to distinguish their conduct, [plaintiff’s] complaint failed to satisfy this
                  14     minimum standard”). This Court should rule similarly as Count I of the Complaint
                  15     is fatally flawed because the FTC has improperly bundled the allegations regarding
                  16     activities on behalf of OEA with those allegedly conducted on behalf of 8FDL, and
                  17     lumps the activities of OEA and 8FDL together with those of the various individual
                  18     Defendants.
                  19     V.    CONCLUSION
                  20           For the foregoing reasons, Moving Defendants respectfully request the Court
                  21     to dismiss Count I of the FTC’s Complaint with prejudice.
                  22
                  23
                  24
                  25
                  26
                  27
                  28
M ANATT , P HELPS &
  P HILLIPS , LLP                                                          NOTICE OF MOTION AND MOTION TO
  ATTORNEYS AT LAW
                                                                  8        DISMISS COUNT I OF THE COMPLAINT
    LOS ANGELES
          Case 8:19-cv-01165-AG-KES Document 66 Filed 10/07/19 Page 12 of 13 Page ID #:1679



                     1   Dated: October 7, 2019   MANATT, PHELPS & PHILLIPS, LLP
                     2
                     3                            By: s/ Richard P. Lawson
                                                       Richard P. Lawson
                     4
                                                       Attorneys for Defendants
                     5                                 8 FIGURE DREAM LIFESTYLE LLC, JL
                                                       NET BARGAINS, INC., KAPPY
                     6                                 ENTERPRISES, LLC, MILLIONAIRE
                                                       MIND ENTERPRISES LLC, SPIRIT
                     7                                 CONSULTING GROUP, INC., JOHN A.
                                                       BAIN, ALEX DEE, BRIAN M. KAPLAN,
                     8                                 AND JERROLD S. MAURER
                     9
                  10
                  11
                  12
                  13
                  14
                  15
                  16
                  17
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
M ANATT , P HELPS &
  P HILLIPS , LLP                                              NOTICE OF MOTION AND MOTION TO
  ATTORNEYS AT LAW
                                                       9       DISMISS COUNT I OF THE COMPLAINT
    LOS ANGELES
          Case 8:19-cv-01165-AG-KES Document 66 Filed 10/07/19 Page 13 of 13 Page ID #:1680



                     1                            CERTIFICATE OF SERVICE
                     2         I hereby certify that on October 7, 2019, the foregoing document was filed
                     3   under seal with the Clerk of the Court for U.S. District Court, Central District of
                     4   California through the CM/ECF system. All parties are registered CM/ECF users
                     5   and will be served through the CM/ECF system.
                     6
                     7                                         By: s/    Richard P. Lawson       _
                                                                           Richard P. Lawson
                     8
                     9
                  10
                  11
                  12
                  13
                  14
                  15
                  16
                  17
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
M ANATT , P HELPS &
  P HILLIPS , LLP                                                         NOTICE OF MOTION AND MOTION TO
  ATTORNEYS AT LAW
                                                                10        DISMISS COUNT I OF THE COMPLAINT
    LOS ANGELES
